Citation Nr: 0725264	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to special monthly compensation on account of the 
need for aid and attendance of another or being housebound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1947.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  

The case was remanded by the Board in February 2007.  


FINDINGS OF FACT

1.  The veteran's established service-connected disabilities 
are residuals of rheumatic heart diseases, with mitral valve 
replacement, rated 60 percent disabling; hemiparesis of the 
left upper extremity due to CVA, evaluated as 20 percent 
disabling; transient blindness due to CVA, associated with 
hemiparesis of the left upper extremity and hemiparesis of 
the left lower extremity due to CVA, each evaluated as 10 
percent disabling; and the residuals of a tonsillectomy, 
evaluated as noncompensable.  The veteran has additional 
disability from arteriosclerotic coronary artery disease and 
dementia for which service connection has not been 
established.  

2.  Service-connected disabilities more likely than not have 
rendered the veteran unable to independently perform daily 
functions of self-care or to protect himself from the hazards 
and dangers incident to his daily environment.




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for special monthly compensation based on a need 
for regular aid and attendance of another person have been 
met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.102, 
3.350(b), (i), 3.352(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in November 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided with the necessary 
notifications in the supplemental statement of the case 
furnished in May 2007.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

The veteran is claiming special monthly compensation based 
upon the need for the aid and attendance of another.  If a 
veteran, as the result of service-connected disability, is so 
helpless as to be in need of regular aid and attendance, an 
increased rate of compensation (special monthly compensation) 
is payable.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  
The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, and etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others. 38 
C.F.R. § 3.352(a).

Review of the record shows that service-connection has been 
established for residuals of rheumatic heart diseases, with 
mitral valve replacement, currently rated 60 percent 
disabling; hemiparesis of the left upper extremity due to 
CVA, currently evaluated as 20 percent disabling; transient 
blindness due to CVA, associated with hemiparesis of the left 
upper extremity and hemiparesis of the left lower extremity 
due to CVA, each currently evaluated as 10 percent disabling; 
and the residuals of a tonsillectomy, evaluated as 
noncompensable.  

The medical evidence of record shows that the veteran 
sustained a CVA in 1999, which, on examination in June 2000 
was considered to be at least as likely as not related to the 
veteran's service-connected mitral valve replacement.  He had 
a second CVA in 2002.  

The veteran has been evaluated for the purpose of aid and 
attendance on two occasions during the pendency of his 
appeal.  In November 2002, it was noted that he had residuals 
of a CVA with left sided weakness.  He was not considered by 
the examiner to be able to leave his home without the 
supervision of another.  He did walk without help, but was 
not able to drive himself because he was more forgetful since 
his last CVA.  The examiner stated that the veteran required 
the actual assistance of others with cooking, driving, 
running errands and dressing himself.  

An examination for the purpose of evaluating the need for aid 
and attendance was conducted by VA in March 2007.  At that 
time, it was noted that the veteran was not bedridden or 
currently hospitalized.  He could travel beyond his domicile 
and traveled to the examination with a family member.  He was 
assisted in his activities of daily living by his wife.  The 
veteran denied bowel or bladder impairment.  It was noted 
that the veteran had imbalance on a weekly basis and that the 
disability associated with multiple strokes with left 
hemiplegia affected his ability to protect himself from his 
daily environment.  These included dementia, dizziness, 
abnormal balance and propulsion.  His wife reported that the 
veteran's dementia was becoming worse and that he was 
forgetful about things such as leaving on the water or 
turning off the stove.  He was noted to be unable dress or 
undress himself or to bathe himself.  

The veteran was noted to have poor propulsion with his left 
leg.  He could walk a few hundred yards without the 
assistance of another.  His corrected visual acuity was 
better than 5/200 in each eye.  He had severe impairment of 
his left upper extremity.  He had some difficulty feeding 
himself and marked difficulty dressing and undressing, 
bathing, grooming, and with toileting ability.  There was 
muscle weakness and lack of coordination in the left lower 
extremity.  The veteran had great difficulty with balance, 
dressing, undressing, and needed the assistance of the 
examiner to get upon the examination table.  He had no 
limitation of the right lower extremity.  He had difficulty 
with moving the left lower extremity forward during 
ambulation and stumbled multiple times during the 
examination, without falling.  His grip strength was markedly 
weaker in the left hand and fine motor skills required for 
the activities of daily living were diminished.  He was 
unable to button his shirt or fasten his pants.  There was no 
obvious bowel or bladder impairment, but his wife stated that 
he needed assistance with washing clothes, cooking, cleaning, 
showering and dressing.  The diagnoses were old CVA, left 
hemiplegia, status post carotid artery stenting in August 
2006; dementia; mitral valve disorder; bilateral carpal 
tunnel syndrome; arteriosclerotic heart disease; and cerebral 
arteriosclerosis.  The examiner rendered an opinion that the 
veteran was at least as likely as not in need of aid and 
attendance.  This was due to the veteran's several service 
connected medical problems that reduced his ability for self 
care and multiplied the risk of injury to himself and others.  
He was found to be unable to live by himself.  

A VA psychiatric examination was performed by VA in May 2007.  
That examiner rendered an opinion that the veteran's dementia 
had progressed slowly from the cerebrovascular accident which 
was less likely than not caused by the veteran's rheumatic 
fever and heart valve replacement.  His cognitive deficit 
was, in the opinion of this examiner, less likely as not 
aggravated by the cerebrovascular accident that resulted in 
him decompensating and developing mixed type dementia.  This 
had multiple etiologies.  

The examiners who evaluated the veteran to determine the need 
for aid and attendance have rendered opinions that such is 
necessary.  While there is some question regarding the extent 
to which his dementia contributes to this need, it is clear 
from the most recent examination that much of the veteran's 
disability arises from the severity of his service connected 
left upper extremity weakness.  This includes the inability 
to dress, undress, and bathe himself.  Moreover, there is 
some question in the negative opinion regarding whether or 
not the disability associated with the veteran's dementia is 
related to the residuals of the cerebrovascular accident, for 
which service connection has long been established.  Giving 
the veteran the benefit of the doubt, the Board finds that he 
is in need of the aid and attendance of another as a result 
of his service connected disabilities.  As special monthly 
compensation on this basis has been granted, the question 
regarding housebound benefits, a lesser included benefit, is 
rendered moot.  



	(CONTINUED ON NEXT PAGE)




ORDER

Special monthly compensation on account of the need for aid 
and attendance is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


